-Defendant has appealed from an order confirming an award of arbitrators made at the Rensselaer Special Term of the Supreme Court. Appellant contends that the arbitrators were not impartial; that he had no opportunity to have his witnesses sworn; that no testimony was taken; that the court erred in assessing costs; that the award was not made within the time contemplated by the agreement; that it was not properly acknowledged; that there are many other reasons why the award should not have been confirmed. The Special Term properly decided that these contentions lacked merit. The court fixed the arbitrators’ fees at $250. Apparently they only served one day each and therefore their fees must be limited to $25 per day or a total of $75. The order of the Special Term *928should be modified accordingly. Order, as so modified on the law, unanimously affirmed, with $25 costs and disbursements to respondents. Present — Foster, P.. J., Heffernan, Brewster, Deyo and Bergan, JJ.